ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Foreign Priority Claim
Acknowledgment is made of applicant's claim for foreign priority.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 29 Aug 2022 has been entered.  Claims 1-3 and 6-15 are currently pending in the application.  Applicant’s arguments and amendments have overcome the previous objections, the previous 35 USC § 112(b) rejections; and the previous 35 USC § 103 rejections.  
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these examiner’s amendments were given in an interview with Michael Medley on 6 Sep 2022.
The title should be changed to the following:  
IMAGING RADAR SYSTEM HAVING A RANDOM RECEIVING ARRAY FOR DETERMINING THE ANGLE OF OBJECTS IN TWO DIMENSIONS BY MEANS OF A SPREAD ARRANGEMENT OF THE RECEIVING ANTENNAS IN ONE DIMENSION
The application has been amended as follows:
1. (Currently amended) A device for determining the position of objects in two- dimensional space having a first dimension and a second dimension, a direction vector of the first dimension a direction vector of the second dimension, the device comprising: … 
Allowable Subject Matter
Claims 1-3 and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Ranney, Cohen and Yap each teach a random distribution of the receiving antenna elements.  But they do not teach the same mathematical formula for random distribution as claimed below.  
Neither Wintermantel, Rigg, Ranney, Cohen, nor Yap, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“and wherein the rows of receiving antennas of the receiving antenna array of the receiver circuit are arranged linearly in the first dimension in accordance with a curve function or in accordance with the contour of a two-dimensional geometric object and are arranged in the second dimension by a random function, wherein a number of discrete positions N.sub.Pos,2D in the second dimension is defined by a number of rows of receiving antennas N.sub.RxANT in accordance with N.sub.Pos,2D > .squareroot (N.sub.RxANT), and further wherein the number of discrete positions in the second dimension is at least 3.” 
as recited by claim 1, over any of the prior art of record, alone or in combination.  Claims 2-3 and 6-15 depend on claim(s) 1; and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/Primary Examiner, Art Unit 3648